Dewey, J.
1. The record of a judgment obtained by tne plaintiff in a suit against Bishop and Coombs, was properly excluded. It was not between the same parties as the present, only one of the present defendants being a party to that action, and he being joined with a third person.
2. The declarations of the plaintiff in disparagement of his title, or tending to defeat the present action, if made after he had parted with all his interest in the contract which is the subject of the present action, by an assignment of the same to a third person for a good consideration, would not be competent evidence to defeat an action brought in his name by such assignee. This rule would exclude his declarations “ which go to *458the maintenance of the action and to the inception of the contract,” as well as “ to matters in avoidance and discharge.” But the court held that although the suit was prosecuted by the assignee for his own benefit, the former declarations might be admitted.
Since the court treated the case as one prosecuted by an assignee, and stated the rule of law as to the competency of the evidence under the assumption that such assignment was shown, we must so consider it in reference to the ruling admitting the evidence objected to. We have not therefore thought it proper under this bill of exceptions to consider the question of the sufficiency of the proof of an assignment. Upon a new trial, the question as to any assignment will be fully open, if the defendant shall again offer to introduce in evidence the declarations of the plaintiff.

Exceptions sustained.